Citation Nr: 0018907	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-03 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of acute 
carbon monoxide poisoning, to include lung damage.

3.  Entitlement to an increased (compensable) rating for 
residuals of a right ear injury, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant, friends, and relatives


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
asthma, residuals of acute carbon monoxide poisoning, and a 
bilateral hearing disability, but granted service connection 
for a scar, the residual of an ear injury, at a 
noncompensable evaluation.  In December 1998, a rating 
decision implementing a hearing officer's decision granted 
service connection for sensorineural right ear hearing loss 
at a noncompensable evaluation, and that issue is not before 
the Board.  

In March 2000, the veteran testified at a hearing at the RO 
before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  


FINDINGS OF FACT

1.  The veteran was given a diagnosis of asthma during active 
military service.  

2.  There is no competent medical evidence of a connection 
between the veteran's current respiratory disorder and signs 
and symptoms of asthma in active military service.  The claim 
of entitlement to service connection for asthma is thus not 
plausible.  

3.  The veteran's current lung damage is not related to 
residuals of acute carbon monoxide poisoning during active 
military service.  

4.  Residuals of a right ear injury are currently manifested 
by a well-healed scar consistent with the reported injury and 
no limitation of function, tenderness, pain, ulceration, or 
disfigurement.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for asthma.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  Residuals of acute carbon monoxide poisoning, to include 
lung damage, were not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The criteria for a compensable evaluation for residuals of 
a right ear injury have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Although the veteran's May 1955 enlistment examination for 
the United States Naval Reserve found no defects, the veteran 
reported on his Report of Medical History that he had hay 
fever and asthma.  The examiner commented, however, that no 
physician had ever seen him having an attack of asthma, nor 
did he have a history of wheezing.  

On his enlistment examination for the United States Navy in 
February 1957, the veteran was again reported as having no 
defects.  On his Report of Medical History, he denied having 
asthma.  Notwithstanding his statement, outpatient treatment 
records for December 1957 and for March 4, 1958, note that on 
these two occasions, the veteran had had difficulty 
breathing, for which he was given medication.  Despite this, 
on March 5, 1958, he was examined and found physically 
qualified to be a candidate for an Antarctic expedition.  

In September 1959, the veteran sustained an avulsion of the 
right ear caused by a human bite during a fight on the U.S.S. 
Midway.  Examination revealed teeth marks on the tip of the 
ear, with the remainder of the ear torn loose from scalp, 
except for external canal and small strip of skin anteriorly.  
Surgical cleansing and suturing were carried out and the 
veteran discharged to duty, fit for same, the next day, to be 
followed with antibiotics in sick call.  The sutures were 
removed approximately a week later.  Subsequent examination 
on two successive days indicated no complaints, and the 
veteran was reported as doing well.  

In November 1959, the veteran was working in a poorly 
ventilated space aboard ship which had recently been on fire.  
He collapsed and had to be removed by stretcher in a 
semiconscious condition.  Examination revealed that he was 
semiconscious, with rapid respiration and dilated pupils, but 
no spectacular skin changes.  A blood sample showed 
considerable carbon monoxide.  After having been treated 
overnight with oxygen and rest, he was discharged to duty, 
fit for same, the following day.  The diagnosis was carbon 
monoxide gas poisoning.  

A Naval Report of Medical Examination in January 1960 
indicated that the veteran's lungs and chest were normal.  
The examiner found the veteran qualified for active duty for 
sea and/or foreign shore and for reenlistment to active duty. 

In July 1960, the veteran was admitted to the United States 
Naval Hospital in Oakland, California, with acute 
appendicitis.  His postoperative course was entirely 
uneventful, except that he displayed the physical signs of 
mild bronchial asthma, characterized primarily by a 
prolonged, wheezing expiratory phase.  Subsequent pulmonary 
function tests revealed maximum breathing capacity as 84% of 
normal before Isuprel and 87% of normal after Isuprel.  His 
physicians felt that his asthma, which had existed prior to 
service, was minimal and that he should be allowed to finish 
his remaining period of enlistment.  

Approximately two months later, in September 1960, the 
veteran reported to sick bay with pains in his chest, 
dyspnea, and spitting up blood for the past two days.  He 
stated that he had a history of asthma which did not bother 
him much.  A chest x-ray was negative. 

The claims file contains no medical records for many years 
following service.  A VA outpatient treatment report in 
February 1997 recorded the veteran's statement of past 
medical history as including asbestosis of the lung.  He then 
smoked 1 1/2 packs of cigarettes per day.  Examination of his 
lungs disclosed wheezing on expiration.  The examiner ordered 
a chest x-ray to rule out infiltrates and advised the veteran 
to stop smoking.  A chest CT scan with intravenous contrast 
that same month noted pleural and parenchymal scarring in the 
right apical region posteriorly, without identification of 
any definite lung mass.  Both lungs otherwise appeared 
unremarkable.  A pulmonary function test in April 1997 
indicated severe obstructive ventilatory impairment. 

A social work report in May 1997 noted that the veteran 
formerly worked in the oil fields and as a welder.  He had 
recently been self-employed, but had not worked in a year 
since he lost his business in a fire.  He stated that his 
medical problems had prevented him from being able to work.  
Diagnoses included lymphoma, anxiety, depression, 
degenerative joint disease, vertigo, and emphysema.  

A history of trauma to the right pinna was noted on VA 
audiometric examination of the right ear in September 1997.  
On audiometric examination in March 1998, the audiologist 
commented that the veteran had a history of trauma to the 
right pinna.
 
In April 1998, the veteran completed a Self Health Promotion 
Screening/Self Referral form.  He indicated that he had 
smoked tobacco in the past, currently smoked tobacco, but was 
not interested in talking to anyone about quitting tobacco 
use.  

During his hearing before the RO in July 1998, the veteran 
testified that he never had asthma prior to the fire on board 
the USS Midway.  He attributed the asthmatic wheezing during 
his hospitalization for appendicitis to the residuals of 
smoke inhalation from the 1959 fire, thereby discounting the 
diagnosis of mild bronchial asthma.  He thought that he 
should have been immediately discharged from service with a 
pension due to the results of the pulmonary function test at 
the time of that hospitalization.  He currently was using an 
Albuterol inhaler.  He attributed a serious hearing loss in 
his right ear to the avulsion injury to his right ear on 
board ship.  

A VA outpatient report in August 1998 noted, among other 
diagnoses, a diagnosis of chronic obstructive pulmonary 
disease (COPD).  The veteran was to be seen for a pulmonary 
examination and a pulmonary function test.  It was noted that 
he still smoked a pack of cigarettes per week.  

A VA pulmonary examiner in August 1998 stated that the 
question before her was whether the veteran's lung condition 
was related to his exposure to carbon monoxide during 
service.  The veteran said that he had smoked about one-half 
pack per day for 40 years and still continued to smoke.  He 
reported that he had not had asthma or any other respiratory 
disease and that he had been in good health and shape until 
the fire on board ship.  Following this injury, however, he 
had had some hemoptysis indicated by specks and spots in his 
spittle and shortness of breath.  After service, he had 
worked in construction as a welder.  He said that, although 
he had had some wheezing on and off after the fire and over 
the past 40 years, his shortness of breath had become 
significant only in the past year and a half.  He did not 
report hemoptysis currently or during the past 40 years, but 
did have nocturnal dyspnea, relieved by metered dose inhaler 
and peppermint.  Physical examination revealed that his lungs 
were grossly clear, except for an occasional wheeze.  The 
impression was history of smoke inhalation in service and of 
long-term smoking, and chronic worsening dyspnea.  Pulmonary 
function tests indicated mild-to-moderate ventilation 
impairment.  The veteran was advised to stop smoking and to 
continue the use of a metered dose inhaler.  Pulmonary 
function tests with pre- and post medication therapy were to 
be rescheduled.  In summary, the examiner stated that the 
veteran had had a history of asthma prior to service and 
potential pulmonary occupational exposure after service.  
Current chest x-ray findings showed bilateral apical 
(chronic) pleural thickening, and pulmonary function tests 
showed moderate mixed ventilatory impairment.  The examiner 
opined that it was possible that his smoke inhalation event 
in service could be related to his current and ongoing 
pulmonary signs and symptoms.  

An August 1998 otolaryngology examination noted a history of 
traumatic injury to the right ear while in service.  The 
right ear had been reconstructed successfully and had 
remained free of any significant abnormalities since that 
time.  He reported that he had been treated in the service 
for severe carbon monoxide poisoning, which he said had 
required extensive treatment.  Physical examination revealed 
that the right auricle was normal; there was scarring in the 
post auricular area which was well healed and consistent with 
his reported injury. 

Lay evidence was submitted in September 1998 from a fellow 
serviceman, who had been assigned in service to the USS 
Midway.  On one occasion, this witness stated that he had 
seen two men verbally arguing in division quarters, one of 
whom was the veteran.  When the argument escalated into a 
fight, he observed a tremendous about of blood and the 
veteran's ear hanging from the ear lobe.  Although surgeons 
had reattached the ear, the veteran had had difficulty 
hearing with this ear.  This individual also stated that, 
when the ship was docked in Subic Bay, a fire with a large 
amount of smoke erupted in one of the gasoline pump rooms and 
all hands ordered to fire stations.  The veteran, who was not 
wearing a breathing apparatus,  was overcome by smoke and 
unable to move.  He was taken unconscious to the hospital on 
shore, where he remained for a long period of time.  

A VA outpatient treatment in October 1998 noted the veteran's 
statement that his lung condition had become worse, although 
he had quit smoking six months before.  Current medications 
were Albuterol/Atrovent.  The assessment was smoke inhalation 
injury.  The plan was to add a Beclomethasone inhaler to the 
medications, to be used twice daily.  

In November 1998, at the request of a hearing officer, a VA 
rating board physician reviewed the claims file.  He 
concluded that the veteran's present ventilatory impairment 
was not related to his acute carbon monoxide poisoning in 
service, reasoning that, in the first place, the veteran was 
found fit for duty the day after the event, and, secondly, 
the VA examination of July 1998 noted that his shortness of 
breath had become significant only in the last year and a 
half.  After consulting two standard medical texts, the 
physician concluded that the most common source of human 
exposure to carbon monoxide was cigarette smoking.  

Lay evidence dating from January 1999 through March 1999 from 
the veteran's father and three long-term friends all 
indicated that the veteran had been a healthy, very active 
young man with no medical problems in the years before 
military service.  Presently he had a severe shortness of 
breath.  One individual stated that the veteran had scar 
tissue on his lungs due to inhalation of smoke, carbon 
monoxide, and asbestos while fighting a fire in the pump room 
of the U.S.S. Midway.  All of these people ventured opinions 
that the veteran's current disabilities were due to injuries 
he received in the United States Navy.  The veteran's father 
alleged that his son now had a constant ear infection that 
had been present since his discharge and that a 
hospitalization in Murfreesboro, Tennessee, was due to 
injuries that everyone knew were received while serving his 
country.  

In a March 1999 letter to a VA hearing officer, the veteran 
stated that he had suffered since 1959 from injuries incurred 
in service.  He said he had breathing problems due to carbon 
monoxide exposure.  These facts, he averred, were self-
evident because he had been admitted to a VA hospital in the 
late 1970s in Murfreesboro, Tennessee.  He added that the 
fire on board ship was so serious that the crew had been 
ordered to abandon ship.  He claimed that he had never seen 
nor been involved in so great and intense a fire.  

A VA hospitalization report from Murfreesboro, Tennessee, 
dated in May 1976 was received in March 1999.  The report 
contained no reference to any of the claimed disabilities at 
issue in this case.  

A letter dated in March 2000 from one of the aforementioned 
lay individuals added that, in fighting the fire in 1969, the 
veteran almost lost his life.  As a result, he had breathing 
problems, lost the hearing in his right ear, and suffered 
brain damage.  

During his March 2000 hearing before the undersigned Member 
of the Board, the veteran was accompanied by five friends and 
relatives, some of whom also testified.  He stated, in regard 
to the claim for asthma, that he had had no breathing 
difficulties in service, but that he first developed the 
disorder after his discharge.  He said that he still had 
asthma attacks, with symptoms more like shortness of breath 
than like asthma, which had been getting worse with age and 
which required the use of Atrovent or Albuterol inhalers.  
Several friends and a brother all testified to the effect 
that the veteran was healthy before joining the Navy, but had 
breathing problems when he got out of service, which had 
become progressively worse as he got older.  The veteran 
stated that he was first put on medication for asthma about 
six months after the fire on the ship, but was unable to 
remember the type of medication.  After discharge, he used 
Primatene Mist and peppermint candy.  As to residuals of 
carbon monoxide poisoning, he stated he presently felt a 
squeezing, tightness in his chest, for which he used Atrovent 
and Albuterol inhalers.  When asked whether he had seen any 
private physicians immediately after service, he was unable 
to remember.  As to the scar on his ear, he stated that it 
was not painful and that he did not consider it disfiguring.  



II.  Legal Analysis

A.  Service Connection for Asthma

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Although the veteran may have had asthma prior to service, 
the record in this respect is inconsistent.  On his May 1955 
enlistment examination, he reported that he had asthma, but 
the examiner did not find corroboration for this statement, 
either by symptoms or by history.  The veteran denied a 
history of asthma in a subsequent enlistment examination.  On 
the other hand, during hospitalization in July 1960 
approximately eight months after the fire aboard ship, he was 
given a diagnosis of asthma, which was stated to have existed 
before service.  In August 1998, however, at his VA pulmonary 
examination he denied having asthma or any other respiratory 
disease until the fire aboard ship.  Clearly, the veteran's 
statements as to a diagnosis of asthma or the presence of 
asthmatic symptoms prior to service and before 
hospitalization in July 1960 are inherently inconsistent and 
therefore unbelievable.  

Moreover, the veteran does not have a current diagnosis of 
asthma.  VA outpatient reports many years after service 
mention diagnoses of chronic obstructive pulmonary disease 
(COPD) and emphysema, but do not refer to a diagnosis of 
asthma.  The veteran himself has offered inconsistent 
statements as to whether he believes he has asthma.  During 
his RO hearing in July 1998, he attributed breathing 
difficulties in service as due to smoke inhalation from the 
fire aboard ship in 1959, but at his March 2000 hearing 
before the undersigned Member of the Board, he said he still 
had asthma attacks, but with symptoms of shortness of breath, 
rather than wheezing.  His various statements and testimony, 
being in inherent conflict with each other, cannot be 
accorded the usual presumption of credibility.  

Pulmonary examination in August 1998 noted only a history of 
asthma prior to service, but did not offer any current 
diagnosis.  In order for service connection to be granted for 
a disease or injury, there must be a present disability 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Since no examiner 
has attributed the current symptomatology to asthma, the 
veteran has not met the first prong of the well-grounded 
requirements.  The veteran, who is not a medical 
professional, is not competent to diagnose or to provide an 
opinion as to the etiology of his respiratory disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service medical records do show that the veteran may have had 
asthma during service.  On two occasions before the 1959 
fire, he was treated for shortness of breath and physicians 
in July 1960 diagnosed minimal asthma.  This evidence is 
sufficient to suggest the presence of the disorder during 
service.  On the other hand, the nexus criteria has not been 
met, as no physician has attributed the veteran's current 
symptoms to asthma.  Neither is there any evidence of 
chronicity or continuity of symptomatology.  Accordingly, the 
Board finds that the claim for service connection for asthma 
is not well grounded and must be denied.  

B.  Service Connection for Residuals Carbon Monoxide 
Poisoning

The veteran's claim for the residuals of acute carbon 
monoxide poisoning, to include lung damage, is well grounded 
within the meaning of 38 U.S.C.A. § 5107, and the Board finds 
that he has presented a claim which is plausible.  The RO has 
properly fulfilled its duty to assist by obtaining the 
veteran's service medical records, providing medical 
examinations, granting a hearing before the RO, and offering 
him the opportunity to testify before a member of the Board.  
The Board is also satisfied that all relevant and available 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

Noted initially are several discrepancies concerning the 
incident of exposure to carbon monoxide during service in 
1959.  Although lay testimony asserted that the veteran 
actively engaged in fighting an intense fire, the service 
record states that the fire had already been extinguished.  
While lay witnesses stated that the veteran had been rendered 
unconscious, the service record reveals that the veteran was 
semiconscious.  Moreover, the veteran and one witness stated 
that the veteran had required extensive treatment and had 
been hospitalized a long time, but the medical record 
discloses that the veteran was released to duty "fit for 
same" the next day.  Finally, the veteran and his father 
attributed a hospital admission in 1976 to service-incurred 
injuries, whereas the hospital record revealed treatment 
unrelated to any condition in issue.  Therefore, the lay 
evidence presented in support of this claim is shown to be 
factually unreliable.  

The issue, therefore, is whether the severity of the 
veteran's exposure to carbon monoxide was sufficient to cause 
his current respiratory symptomatology.  Evidence to support 
the claim for service connection includes the factual 
evidence of exposure to carbon monoxide poisoning in service; 
a September 1960 outpatient treatment record indicating 
symptoms of chest pain, dyspnea, and spitting up blood (but 
attributed to asthma); the February 1997 sign of wheezing on 
expiration; the chest CT scan showing scarring in the right 
apical region; and the pulmonary function tests in April 1997 
and August 1998 indicating severe obstructive ventilatory 
impairment and moderate mixed ventilatory impairment, 
respectively.  Especially important in terms of nexus is the 
August 1998 VA examiner's opinion that it was "possible" that 
the veteran's smoke inhalation in service could be related to 
current and ongoing pulmonary signs and symptoms.

Evidence against the veteran's claim is essentially the fact 
that, following the episode of smoke inhalation in service, 
the veteran had a normal chest x-ray in September 1960 and 
demonstrated no respiratory disability, other than what was 
diagnosed as mild bronchial asthma, until February 1997.  
Thus, there occurred an approximate 37 year interval between 
his exposure to carbon monoxide in November 1959 and the 
manifestation of his current disability.  Evidence after 
service strongly suggests that the veteran's current 
respiratory disorder may well have a relationship to 
cigarette smoking.  Current records with reference to 
cigarette smoking include those dated in February 1997 
(reported as smoking 1 1/2 packs per day), April 1998 
(currently smoked and not interesting in trying to quit), 
August 1998 (still smoked a pack of cigarettes a day), August 
1998 (still continued to smoke).  Medical statements include 
those of the August 1998 VA examiner, who stated that the 
veteran, who had worked in construction as a welder, had 
potential pulmonary occupational exposure after service and 
that his shortness of breath had become significant only in 
the past year and a half.  Most important is the VA opinion 
in November 1998 that the veteran's present ventilatory 
impairment was not related to the episode of acute carbon 
monoxide poisoning in service.  

Factually, the first evidence to consider is that the 
veteran, although exposed to carbon monoxide in service, had 
not been rendered unconscious and had not required extensive 
treatment at the time, but had been released to duty the next 
day.  He then continued in service for more than a year with 
no breathing difficulties attributed by physicians to carbon 
monoxide poisoning.  Although his separation examination has 
not been included in the claims file, service records contain 
no evidence of any residuals of his exposure to carbon 
monoxide. His breathing difficulties had been noted as 
significant only in the past few years.

The Board would point out also that the veteran had a long 
history of employment in the oil fields and as a welder, 
which could, as the VA pulmonary examiner noted, have 
occasioned occupational exposure to toxic substances.  As to 
the opinion of that examiner referring to the possibility 
that smoke inhalation in service could be related to the 
current condition, while such statement is sufficient to 
well-ground a claim, Mattern v. West, 12 Vet. App. 222 
(1999), it is not enough to provide a nexus between current 
symptoms and the injury in service.  It is inconclusive.  It 
does not withstand scrutiny because it only suggests a 
possibility.  Moreover, the examiner gave no rationale for 
her opinion.  On the other hand, the VA rating board 
physician's opinion that the veteran's current ventilatory 
impairment was not related to his acute carbon monoxide 
poisoning in service was supported by factual findings, 
medical research, and a rationale.  Therefore, the Board 
finds this latter opinion more probative.  

Although the Board has also considered the applicability of 
the reasonable doubt doctrine to this issue, there is no 
approximate balance of positive and negative evidence which 
would permit its application.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of acute carbon monoxide poisoning, to include lung 
damage.  

C.  Increased Rating, Right Ear Injury

The veteran has presented well-grounded claim for a higher 
disability evaluation for residuals of a right ear injury 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

This claim involves the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  

The RO did not specifically consider staged ratings, but, in 
effect, did consider whether the facts showed that the 
veteran was entitled to a compensable disability rating for 
this condition for any period of time since his original 
claim.  Therefore, the Board finds no prejudice to the 
appellant in considering the issue as one of entitlement to a 
higher rating on appeal from the initial grant of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  The appellant has been provided appropriate notice 
of the pertinent laws and regulations and has had his claim 
of disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
reflect properly his disagreement with the initial disability 
evaluation assigned to his service-connected scar for as a 
residual of a right ear injury.  

The RO has evaluated the veteran at a noncompensable 
evaluation for a right-ear scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  This code requires that such scar be 
rated on limitation of function of part affected.  The 
evidence of record does not show any limitation of function 
of the pinna of the right ear.  The otolaryngology 
examination indicated successful reconstruction of the right 
ear with no significant abnormalities since reconstruction.  

If the veteran were to be evaluated under Diagnostic Code 
7804, relative to superficial scars, the scar on the right 
ear would have had to have been found tender and painful on 
objective demonstration.  No examiner reported a tender or 
painful scar on the right ear, and the veteran stated at his 
hearing that the scar was not painful.  Under Diagnostic Code 
7803, a compensable evaluation would require that the scar be 
poorly nourished, with repeated ulceration.  There is no 
evidence of such disabling characteristics of this scar.  
Although Diagnostic Code 7800 allows compensable ratings for 
disfiguring scars of the head, face, or neck, the veteran 
testified that he did not find the scar disfiguring.  

Although the Board has considered a staged rating, the claims 
file contains no evidence that condition of the right ear 
scar has been anything but static since the initiation of the 
claim, thus not warranting a staged rating.  The Board finds, 
therefore, that the preponderance of the evidence is against 
a compensable evaluation for residuals of a right ear injury.  




ORDER

Service connection for asthma is denied.  

Service connection for residuals of acute carbon monoxide 
poisoning, to include lung damage, is denied.  

A compensable evaluation for residuals of a right ear injury 
is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

